UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 12, 2016 PROVIDENT FINANCIAL HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 000-28304 33-0704889 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3756 Central Avenue, Riverside, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(951) 686-6060 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On September 12, 2016, Provident Financial Holdings, Inc. (“Corporation”), the holding company for Provident Savings Bank, F.S.B., distributed a news release describing revised fourth quarter and fiscal year results for the period ended June 30, 2016.The revision was the result of an increase in other operating expenses of approximately $414,000 arising from additional loan origination costs that were not properly credited to certain clients who financed their homes with the Corporation.A copy of the news release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits (d)Exhibits The following exhibit isbeing filed herewith and this list shall constitute the exhibit index: 99.1 News release of the Corporation’s revised fourth quarter and fiscal year results ended June 30, 2016. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: September 13, 2016 PROVIDENT FINANCIAL HOLDINGS, INC. /s/ Donavon P. Ternes Donavon P. Ternes President, Chief Operating Officer and Chief Financial Officer (Principal Financial and Accounting Officer)
